Case: 09-50607     Document: 00511068812          Page: 1    Date Filed: 04/01/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                             April 1, 2010
                                     No. 09-50607
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

STEVE RAMON,

                                                   Plaintiff-Appellant

v.

AMALIA RODRIGUEZ-MENDOZA; WILFORD FLOWERS,

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:08-CV-768


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        Steve Ramon, Texas prisoner # 399988, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 complaint as frivolous because it was barred
by the statute of limitations. Ramon argues, as he did in the district court, that
the defendants violated his right to access of courts by failing to provide him
with criminal trial records of a 1979 conviction. Ramon contends that these
documents are necessary to support a federal habeas claim of the denial of his
right to counsel. Ramon acknowledges that he has continuously sought these

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50607    Document: 00511068812 Page: 2         Date Filed: 04/01/2010
                                 No. 09-50607

records since 1997 and filed his most recent request on March 19, 2007. Ramon
also contends that his cause of action did not accrue until either March 19, 2007,
or March 5, 2008, the date on which this court issued a sanction warning in an
order denying Ramon’s request to file a successive 28 U.S.C. § 2254 application.
      This court reviews a 28 U.S.C. § 1915 dismissal as frivolous for an abuse
of discretion. Norton v. Dimazana, 122 F.3d 286, 291 (5th Cir. 1997). Because
there is no federal statute of limitations for actions brought pursuant to § 1983,
federal courts borrow the forum state’s general personal injury limitations
period. Wallace v. Kato, 549 U.S. 384, 387 (2007); Owens v. Okure, 488 U.S. 235,
249-50 (1989). Texas has a two-year limitations period for personal injury
actions. T EX. C IV. P RAC. AND R EM. C ODE A NN. § 16.003(a). Nevertheless, federal
law determines when a § 1983 cause of action accrues. Gartrell v. Gaylor, 981
F.2d 254, 257 (5th Cir. 1993). A cause of action under § 1983 accrues when the
aggrieved party knows, or has reason to know of, the injury or damages which
form the basis of the action. Piotrowski v. City of Houston, 51 F.3d 512, 516 (5th
Cir. 1995).
      Ramon’s injury from the denial of requests to obtain state court records
occurred well before 2007.      See Piotrowski, 51 F.3d at 516.       Additionally,
Ramon’s argument that the sanction warning issued by this court is an injury
giving rise to his cause of action is without merit. The defendants’ actions did
not cause this court to issue a sanction warning. Because Ramon did not sign
his § 1983 complaint until August 29, 2008, his claims are barred by the statute
of limitations. Ramon’s appeal is without arguable merit and, thus, frivolous.
See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983). Therefore, it is
dismissed as frivolous. See 5 TH C IR. R. 42.2.
      The dismissal of this appeal and the district court’s dismissal as frivolous
count as two strikes under 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103
F.3d 383, 387-88 (5th Cir. 1996). Ramon is cautioned that once he accumulates
three strikes, he may not proceed in forma pauperis in any civil action or appeal

                                         2
  Case: 09-50607   Document: 00511068812 Page: 3      Date Filed: 04/01/2010
                               No. 09-50607

filed while he is incarcerated or detained in any facility unless he is under
imminent danger of serious physical injury. See § 1915(g).
     APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                      3